 In the Matter of ARMOUR&COMPANYand.UNITED PACKINGHOUSEWORKERSLOCAL INDUSTRIAL UNION No. 347,THROUGHP.W.O. C.,AFFILIATED WITH THE C. I.O.Case- No. R-1561.-DecidedOctober24, 1939.Meat Pact:inj Jades fry-Investigation of Representatives:controversy con-cerning representation of employees;rival organizations;refusal of the Com-pany to recognize petitioning union as bargaining agency of employer-UnitAppropriate for Collective Bargaining:production and maintenance employees.including general office and dressing-room janitors and matrons,garage me-chanics and helpers, plant storeroom employees,production and maintenanceemployees at the Ashland cold storage freezer, and employees in the meatmarket, but excluding supervisors,foremen, and assistant foremen,clerical andoffice workers,timekeepers,steady-time checkers and scalers,firemen, police-men, and watchmen,guides, student employees,medical-department employees,teamsters and chauffeurs,bricklayers,safety inspectors,chemists and tech-nicians. employees in the plant restaurant, Morris garage and parking-lotemployees,street cleaners,messengers,tel-autograph employees,lable-storagedepartment enmployees,and stationery-departmentemployees-Representatives:conflicting claims of two labor organizations-ElectionOrderedMr. IsaiahS. Dorfmnan,for the Board.Mr. Walter C. Kirk,ofChicago,Ill., for the Company.Mr. JohnJ,Brownlee,of Chicago,Ill., for the United.Mr. Redmond S. Brennan,ofKansasCity,Mo., andMr. JosephStanley Sullivan,of Chicago,Ill., for the, Amalgamated.Mr. Harry E.Selekman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 3, 1939, United Packinghouse Workers Local IndustrialUnion No. 347, of the Packinghouse Workers Organizing Committee,herein called the United; filed with the 'Regional Director for theThirteenth Region (Chicago, Illinois) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Armour and Company, Chicago, Illinois,' hereinIDesignated as "Armour & Company" in the petition and the notice of hearing.16 N. L. R. B., No. 39.30 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 6,1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On October 9, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served -upon the Company, the United,and Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 661, herein called the Amalgamated.On October 10,.1939, the Regional Director issued an amended notice of hearing,copies of which were duly served upon the Company, the United, andthe Amalgamated.On October 12, 1939, the Regional Director issuedan order postponing the date of the hearing.Pursuant to the order,a hearing was held on October 18, 1939, at Chicago; Illinois, beforeGustaf B. Erickson, the Trial Examiner duly designated by the,Board.At the beginning of the hearing a petition for interventionfiled by the Amalgamated was allowed by the Trial Examiner. TheBoard, the Company, the, United, and the Amalgamated were.repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYArmour and Company, an Illinois corporation, having its principaloffice and place of business at Chicago, Illinois, operates 28 meat-pack-ing houses in 22 States and about 30 branch houses throughout theUnited States.The Union Stockyards packing house at Chicago,:Illinois, is the only plant herein involved.At this plant, the Company purchases, assembles, and slaughters livestock, and processes,;manufactures, and distributes various meat products and byproducts.thereof.Over 3,000,000 animals, having a -N^a1ue of approximately $66,-000,000 were purchased and slaughtered by the Company at theChicago plant during the fiscal year ending October 31, 1938.The ARMOUR & COMPANY347.livestock was purchased principally' through commission men doingbusiness in Chicago.Approximately' 60 per cent of the cattle, 40 percent of the calves, 60 per cent of the hogs, and 80 per cent of the sheeporiginated outside Illinois.The total volume of all products and byproducts distributed fromthe Chicago plant during the aforesaid fiscal year amounted to ap-proximately 900,000,000 pounds.About 85 per cent of such productsand byproducts were shipped outside Illinois.Approximately 7,500 production and maintenance workers areemployed at the Chicago plant.II. THE ORGANIZATIONS INVOLVED.United PackinghouseWorkers Local Industrial Union No. 347,of the Packinghouse Workers Organizing Committee, is a labor organ-ization affiliated with the Congress of Industrial Organizations, admit-ting to its membership hourly paid and piece-work production andmaintenance employees of the Company at the Chicago plant.Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica,Local 661, is a labor organization affiliated with the AmericanFederation of Labor. It admits to its membership production andmaintenance employees of the Company at the Chicago plant.III.THE QUESTION CONCERNING REPRESENTATIONOn December 30, 1938, the Board certified the United as the ex-clusive bargaining representative for the production and maintenanceemployees of the Company at the Chicago plant.2 'Because of therefusal of the Company to recognize the United as the exclusive bar-gaining representative in the Chicago plant pursuant to that certifi-cation, the Packinghouse Workers Organizing Committee threatenedto call a national strike of the employees in all the packing houses ofthe Company. In order to avert such a strike, the Secretary of Laborheld negotiations with officials of the Company and the United.Thereafter, the Secretary of Labor notified Van A. Bittner, the chair-man of the Packinghouse Workers Organizing Committee, by a letterdated September 20, 1939, that an understanding had been reachedwith the officials of the Company whereby the Company agreed to anelection in the Chicago plant under the auspices of the Board as soonas the terms could be worked out.On October 2, 1939, the Companyinformed the Regional Director of its agreement to participate in an2Matter of Armour & CompanyandPacking house Workers Organizing Committee forUnited Packi-ngHouseWorkers, Local 31,7; Matter of Armour & CompanyandUnitedPackingHouseWorkers Local Industrial Union 347, through Packing House WorkersOrgani:in.,gCommittee, affiliated with the Committee for Industrial Organization,10N. L. R. B. 891. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection provided certain conditions were met.On October 3, 1939,the United filed its petition for investigation and certification.Since the certification of the United, the Amalgamated, which didnot participate in the prior proceedings, has claimed that it representsamajority of the employees of the Company and has demandedexclusive bargaining rights.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITIn its petition the United alleged the appropriate unit to be "theunit found to be appropriate by the Board in Case No. R-584,3 butalso including general office and dressing-room janitors and matrons;garage mechanics and helpers; plant storeroom employees; and pro-duction and maintenance employees at the Ashland Cold Storagefreezer."The Company raised no objections to the unit set forthby the United.At the hearing all the parties further agreed toinclude employees in the meat market in the unit.The Amalga-mated agreed to the unit as proposed by the United, except for tiieexclusion of the steady-time checkers and scalers.The Amalgamatedcontended that such employees should be included in the unit.Therecord reveals that the steady-time checkers and scalers are salariedemployees who perform mainly clerical duties and who work underdifferent conditions from those of other production employees.More-over, on occasions they exercise a certain degree of supervision overthe other checkers and scalers. In view of these facts we are of theopinion that the steady-time checkers and scalers should be excludedfrom the unit.3 The appropriate unit in Case No. R-584 was as follows:The production and mainte.nance employees of the company, excluding supervisors,foremen,and assistant foremen,clerical and office workers, timekeepers,steady-time checkers and scalers,general office anddressing-room janitors and matrons,firemen,policemen,and watchmen,guides, studentemployees, medical-department employees, teamsters and chauffeurs, garage mechanics andhelpers.bricklayers,safety inspectors,plant storeroom employees,chemistsand techni-cians, employees in the plant restaurant and meat market, Morris garage and parking-lotemployees,street cleaners,employees at the Ashland cold storage freezer, messengers,tel-autograph employees, label-storage department employees, and the stationery-departmentemployees. ARMOUR & COMPANY349We find that the production and maintenance employees of theCompany, including general office and dressing-room janitors andmatrons, garage mechanics and helpers, plant storeroom employees,production and maintenance employees at the Ashland cold storagefreezer, and employees in the meat market, but excluding supervisors,foremen, and assistant foremen, clerical and office workers, timekeep-ers, steady-time checkers and scalers, firemen, policemen, and watch-men, guides, student employees, medical-department employees, team-sters and chauffeurs, bricklayers, safety -inspectors, chemists andtechnicians, employees in the plant restaurant, Morris garage andparking-lot employees, street cleaners, messengers, tel-autograph em-ployees, label-storage department employees and the stationery-de-partment employees, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, witnesses for the United testified that it had 5,600signed membership cards but did not introduce them in evidence.TheAmalgamated claimed that it represented a majority of the employeesbut introduced no membership cards in support of this statement.Wefind therefore that the question which has arisen concerning the repre-sentation of employees can best be resolved by holding an election bysecret ballot.At the hearing the Company stated that a pay roll no older thanfour weeks from the time of the election should be used to determinethe eligibility of the employees, and that no employee who had beenlaid off, and therefore whose name would not appear on the pay rolladopted by the Board, should be allowed to vote.The United con-tended that all employees who were laid off and still retained theirseniority rights should be allowed to participate in the election.The pay roll of the Company for the week ending September 30,1939, which was produced at the hearing, contained the names ofapproximately 7,277 production and maintenance employees.W. S.Renfro, the general superintendent of the Chicago plant, testified thatthis pay roll was a representative one.None of the parties disputedthis testimony:By adopting this pay roll to determine eligibility ofthe employees to vote, the contention of the United that laid-off em-ployees should be included, is obviated as to all employees laid offsubsequent to September 30, 1939.As to the employees laid off priorto that date the record reveals that employees who have been laidoff for a period of less than 60 working days retain their seniority 1350DECISIONSOFNATIONAL LABOR RELATIONS BOARDrights and privileges in the Company's employ. In view of the inter-mittent fluctuations. in the size of the Company's working.force weregard such employees as entitled to participate in the selection ofrepresentatives.We shall direct that employees of the. Companywithin the appropriate unit who were employed by the Company dur-ing the pay-roll period of September 30,1939, including employees whodid not work during the pay-roll period because they were ill or onvacation and those who had been laid off prior to said pay-roll periodbut who have not been laid off for a period of 60 consecutive workingdays prior to'the date of the Direction of Election herein, but exclud-ing any such employees who have since quit or been discharged forcause, shall be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Armour and Company, Chicago, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.The production and maintenance employees of Armour and Com-pany, Chicago, Illinois, including general office and dressing-roomjanitors and matrons, garage mechanics and helpers, plant storeroomemployees, production and maintenance employees at the Ashlandcold storage freezer, and employees in the meat market, but excludingsupervisors, foremen, and assistant foremen, clerical and office work-ers, timekeepers, steady-time checkers, and scalers, firemen, policemenand watchmen, guides, student employees, medical-department em-ployees, teamsters and chauffeurs, bricklayers, safety inspectors,chemists and technicians, employees in the plant restaurant, Morris.garage and parking-lot employees, street cleaners, messengers, tel-autograph employees, label-storage department employees, and thestationery-department employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-. tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational. Labor Relations Board Rules and Regulations-Series 2. it.ishereby. ARMOUR & COMPANY351DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Armourand Company, Chicago, Illinois, an election by secret ballot shall beconducted as early as possible but not later. than thirty (30) days:from the date of this Direction of Election, under the direction and.supervision of the Regional Director for the Thirteenth Region, acting.in this matter as agent for the National Labor Relations Board, andsubject to. Article III, Section 9, of said Rules and Regulations,among the production and maintenance employees, including generaloffice and dressing-room janitors and matrons, garage mechanics and.helpers, plant storeroom employees, production and maintenance em-ployees at the Ashland cold storage freezer, and employees in themeat market of the Company, who were employed by the Companyduring the pay-roll period of September 30, 1939, including employeeswho did not work during said pay-roll period because they were illor on vacation and those who had been laid off prior to said pay-rollperiod and who had not been laid off for a period of 60 consecutiveworking days prior to the date of the Direction of Election, butexcluding supervisors, foremen, and assistant foremen, clerical andoffice workers, timekeepers, steady-time checkers and scalers, firemen,policemen, and watchmen, guides, student employees, medical-depart-ment employees, teamsters and chauffeurs, bricklayers, safety inspec-tors, chemists and technicians, employees in the plant restaurant,Morris garage and parking-lot employees, street cleaners, messengers,tel-autograph employees, label-storage department employees, the sta-tionery-department employees, and employees who have since quitor been discharged for cause, to determine whether they desire to berepresented by United Packinghouse Workers Local Industrial UnionNo. 347, of the Packinghouse Workers Organizing Committee, or byAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica, Local 661, for the purposes of collective bargaining, or by neither.[SAME TITLE]AMENDMENT TO DECISION AND DIRECTION OFELECTIONOctober 27, 1939On October 24, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election provided that theelection should be held as soon as possible but not later than thirty(30) days from the date of the Direction of Election among the16 N. L. R. B., 39a. 352DECISIONS OF -NATIONAL LABOR RELATIONS BOARDemployees of Armour and Company, Chicago, Illinois, herein calledthe Company, who were employed by the Company during the pay-roll period ending September 30, 1939, in the unit found appropriatetherein, under the direction and supervision of the Regional Directorfor the Thirteenth Region (Chicago, Illinois).The Regional Di-rector has notified the Board that the use of the September 30, 1939,pay-roll period to determine eligibility to vote is no longer feasible.Accordingly, we hereby amend our Decision by striking therefromthe second and third paragraphs in Section VI and substitutingtherefor the following paragraph :At the hearing, W. S. Renfro, the general manager of theCompany, testified that the September 30, 1939, pay roll was arepresentative one.None of the parties disputed this assertion.It further appears that the parties agreed that, in case anotherpay roll should be chosen to determine the eligibility of the em-ployees to participate in the election, the Regional Directormight be allowed to select the pay roll for any pay-roll periodending not more than 30 days prior to the date of the election.We shall adopt the terms of this agreement and provide that theelection must be held within 30 days from the date of the Direc=tion of Election.The record reveals that employees who worked60 days acquired seniority rights which they retained until theyhad been laid off for a period of 60 consecutive working days.The Company argued that any laid-off employee whose name didnot appear on the pay roll adopted by the Regional Directorshould not be allowed to vote.The United contended, however,that the employees who had been laid off but who still retainedtheir seniority rights should be allowed to participate in the elec-tion.In view of the intermittent fluctuations in the size of theCompany's working force, we regard such laid-off employees asentitled to participate in the selection of representatives.Weshall, therefore, direct that employees of the Company withinthe appropriate unit, who were employed during the pay-rollperiod to be designated by'the Regional Director (provided thatthe designated pay roll shall be for a pay-roll period ending notmore than 30 days prior to the election), including employeeswho did not work during the designated pay-roll period becausethey were ill or on vacation, and also including employees whohad acquired seniority rights but who did not work during thedesignated pay-roll period and who had been laid off during,but not more than, 60 working days prior to the date of the elec-tion, but excluding any such employees who have since quit or `been discharged for cause, shall be eligible to vote in the election. ^t^RMOL711 ,& COMPANY353The Board, having further considered the matter, hereby amendsthe third sentence of Section V of its Decision to read :At the hearing, all of the parties further agreed to includeemployees in the meat market in the unit and to exclude garagemechanics and helpers.The Board hereby amends the second paragraph of Section V ofitsDecision and the second numbered conclusion of law thereof, sothat the appropriate unit shall be defined therein as:the production and maintenance employees of the Company,including general office and dressing-room janitors and matrons,plant storeroom employees, production and maintenance employ-ees at the Ashland cold storage freezer, and butchers in the retailmeat market, but excluding supervisors, foremen, and assistantforemen, clerical and office workers, timekeepers, steady-timecheckers and scalers, firemen, policemen, and watchmen, guides,student employees, medical department employees, teamsters andchauffeurs, garage mechanics and helpers, bricklayers, safety in-spectors, chemists and technicians, employees in the plant restau-rant,Morris garage and parking lot employees, street cleaners,messengers, tel-autograph employees, label storage departmentemployees, and the stationery department employees.In accordance with the foregoing amendments to its Decision, theBoard hereby amends its Direction of Election to read:By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section8, of National Labor' Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withArmour and Company, Chicago, Illinois, an election by secretballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the production andmaintenance employees, including general office and dressing-room janitors and matrons, plant storeroom employees, produc-tion and maintenance employees at the Ashland cold storagefreezer, butchers in the retail meat market of the Company, whowere employed by the Company during the pay-roll period to bedesignated by the Regional Director (provided that the desig- 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDHated pay roll shall be for a pay-roll period ending not morethan thirty (30) days prior to the election), including employeeswho did not work during the designated pay-roll period becausethey were ill or on vacation, and also including employees whohad acquired seniority rights but who did not work during thedesignated pay-roll period and who had been laid off during,but not more than, sixty (60) working days prior to the date ofthe election, but excluding supervisors, foremen, and assistantforemen, clerical and office workers, timekeepers, steady-timecheckers and scalers, firemen, policemen, and watchmen, guides,student employees, medical-department employees, teamsters andchauffeurs, garage mechanics and helpers, bricklayers, safety in-spectors, chemists and technicians, employees in the plant res-taurant,Morris garage and parking-lot employees, street clean-ers, messengers, tel-autograph employees, label-storage departmentemployees, the stationery-department employees, and employeeswho have since quit or been discharged for cause, to determinewhether they desire to be represented by United PackinghouseWorkers Local Industrial Union No. 347, of the PackinghouseWorkers Organizing Committee, or by Amalgamated Meat. Cut-ters and Butcher Workmen of North America, Local 661, forthe purposes of collective bargaining, or by neither.